DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention III in the reply filed on August 3, 2021 is acknowledged.  The traversal is on the grounds that in regards to inventions I and II the office has failed to describe a materially different apparatus, in regards to inventions II and III applicant argues the methods and features of the invention overlap, in regards to inventions I and III applicant argues the inventions overlap in scope and a search burden has not been established.
This is not found persuasive because, when the claims as a whole are considered, in regards to inventions I and II, the method of invention I does not require image transformation including altering the color or brightness therefore the circuitry needed for the image transformation is not necessary to perform the method of invention I.  Applicant argues that additionally the office has failed to describe a materially different process however “the inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e))”.  However the method of invention I can be applied to any ultrasound probe tracking any needle and the system of invention II is performing imaging of the needle in a surgical procedure (in a body), therefore inventions I and II would have a materially different process.
In regards to inventions II and III, applicant argues that the cited elements of “image transformation including the altering of color or brightness of the needle” of invention II overlap with the method steps of “updating the image” and “displaying, at the display device, the updated image” of invention III.  However updating an image based on updated imaging data does not require altering a or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e))”. However the method of invention III does not require a user selection to estimate a path of the needle as claimed in invention II, invention III claims “determining a path of the needle” however this may be an automated step.
In regards to inventions I and III applicant argues that when the claims as a whole are considered the methods of inventions I and III overlap however as stated in the restriction requirement the method of invention III has separate utility such as performing imaging of the needle in a surgical procedure (in a body) and identifying nerves and the method of invention I can be applied to any ultrasound probe tracking any needle.  Additionally applicant argued that a search burden was not established however in the restriction requirement each invention was listed with a different classification which establishes a search burden.  When examining invention III as a whole the examiner would search in A61B/085 however this classification would not be needed for searching for invention I additionally because invention I does not require an image to be displayed invention III would also not require the classification of A61B 2034/107 to be searched, therefore there is a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 3, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 15, 2019 and October 8, 2020 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pellisier et al. (US 20160199023 A1), and further in view of Greppi et al. (US 20040002653 A1).
Regarding Claim 16, Pellisier et al. hereinafter Pellisier discloses a method (Para [0047] – “FIG. 2 illustrates an example method for guiding a needle being inserted into a subject or object”), comprising:
determining a path of a needle (Para [0050] – “At 204, the system 100 is operated in the E mode 128 in which the signal from the emitters 112 is utilized to predict a path of the needle 106 with respect to the subject or object 110”);
performing a first adjustment of a steering angle of an ultrasound beam of an ultrasound probe based on […] the path of the needle (Para [0056] – “At 212, in response thereto, the beam steering angle is automatically set based on the position and angle of the needle 106”);
receiving imaging data from the ultrasound probe (Para [0031] – “Returning to FIG. 1, receive circuitry 124 receives a set of echoes (or echo signals) generated in response to a transmitted ultrasound signal interacting with structure in the field of view… A switch (SW) 126 controls whether the transmit circuitry 122 or the receive circuitry 1124 is in electrical communication with the transducer elements 120 to transmit ultrasound signals or receive echoes”);
generating an image based on the imaging data (Para [0033] – “A B-mode processor 127 processes the beamformed data and generates B-mode images, which, generally, include a sequence of focused, coherent echo samples along focused scanlines of a scanplane”), the image including at least a portion of the needle inserted in a body (Para [0058]-[0059] – “At 216, the B-mode images are processed so the needle 106 is highlighted and isolated (e.g., segmented, visually enhanced, etc.) from the steered ;
displaying, at a display device, the image (Para [0061] – “At 220, the needle 106 is guided to the sub-object 108 using the displayed image”, Para [0036] – “The display 138 can be a light emitting diode (LED), liquid crystal display (LCD), and/or type of display, which is part of the ultrasound imaging system 100 or in electrical communication therewith via a cable”, it is interpreted that the displayed image is displayed at the display device 138); and
receiving updated imaging data from the ultrasound probe (Para [0061] – “At 220, the needle 106 is guided to the sub-object 108 using the displayed image. The displayed image is periodically updated or refreshed with a combined beam steered image and non-beam steered image, showing the current location of the needle 106”, therefore it is interpreted updated imaging data of was received to be processed and displayed);
updating the image based on the updated imaging data (Para [0061] – “At 220, the needle 106 is guided to the sub-object 108 using the displayed image. The displayed image is periodically updated or refreshed with a combined beam steered image and non-beam steered image, showing the current location of the needle 106”, therefore it is interpreted the updated image is based on updated imaging data to show a current location of the needle); and
displaying, at the display device, the updated image (Para [0061] – “At 220, the needle 106 is guided to the sub-object 108 using the displayed image. The displayed image is periodically updated or refreshed with a combined beam steered image and non-beam steered image, showing the current location of the needle 106”, Para [0036] – “The display 138 can be a light emitting diode (LED), liquid crystal display (LCD), and/or type of display, which is part of the ultrasound imaging system 100 or in electrical communication therewith via a cable”, it is interpreted that the displayed image is displayed at the display device 138).

performing a first adjustment of a steering angle of an ultrasound beam of an ultrasound probe based on a position of the ultrasound probe and the path of the needle;
responsive to the position of the ultrasound probe being altered:
performing a second adjustment of the steering angle based on the altered position of the ultrasound probe and the path of the needle;
However Greppi et al. hereinafter Greppi discloses performing a first adjustment of a steering angle of an ultrasound beam of an ultrasound probe based on a position of the ultrasound probe and the path of the needle (Para [0089] – “Further, in combination with the use of linear probes, in which the transducers are disposed in a row, the transmitted beams may be steered to orient the incident beams with angles as close as possible to the orthogonal axis of the needle”, Para [0095]-[0096]  – “The method of the invention may be also provided in combination with three-dimensional scan techniques of any type. These techniques provide the scan of a succession of two-dimensional section images which are further stored in succession and with univocal spatial references, whereby a virtual image may be obtained which is composed of a plurality of image unit volumes, the so-called voxels. In this case, any known technique may be used, e.g. manual displacement of the probe in combination with position and orientation sensors, for instance of the magnetic, mechanical or other type”, therefore the method of beam steering may be used in combination with three-dimensional imaging which involves multiple positions of the probe, Para [0032] – “the method provides the automatic modification of the transmit parameters based on the number of scans of the region under examination assigned to optimized imaging of the needle, of fluids and/or of tissues respectively”, therefore it is interpreted the beam steering is adjusted based on the angle of the needle and the position of the probe while imaging performing three-dimensional imaging);
responsive to the position of the ultrasound probe being altered (Para [0096] – “any known technique may be used, e.g. manual displacement of the probe in combination with position and orientation sensors, for instance of the magnetic, mechanical or other type”, Para [0032] – “the method provides the automatic modification of the transmit parameters based on the number of scans of the region under examination assigned to optimized imaging of the needle, of fluids and/or of tissues respectively”, therefore it is interpreted that in response to the probe being manually displaced the transmit parameters are modified to optimize imaging of the needle):
performing a second adjustment of the steering angle based on the altered position of the ultrasound probe and the path of the needle (Para [0089] – “Further, in combination with the use of linear probes, in which the transducers are disposed in a row, the transmitted beams may be steered to orient the incident beams with angles as close as possible to the orthogonal axis of the needle”, Para [0095]-[0096]  – “The method of the invention may be also provided in combination with three-dimensional scan techniques of any type. These techniques provide the scan of a succession of two-dimensional section images which are further stored in succession and with univocal spatial references, whereby a virtual image may be obtained which is composed of a plurality of image unit volumes, the so-called voxels. In this case, any known technique may be used, e.g. manual displacement of the probe in combination with position and orientation sensors, for instance of the magnetic, mechanical or other type”, therefore the method of beam steering may be used in combination with three-dimensional imaging which involves multiple positions of the probe, Para [0032] – “the method provides the automatic modification of the transmit parameters based on the number of scans of the region under examination assigned to optimized imaging of the needle, of fluids and/or of tissues respectively”, therefore it is interpreted the beam steering is adjusted a second/multiple times as the probe is manually displaced in three-dimensional imaging and based on the angle [path] of the probe (to steer the beam at an angle orthogonal to the needle));

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the adjustment based on probe position of Greppi to achieve the same results. One would have motivation to combine because it allows “an optimized visualization of a biopsy needle in combination with an optimized display of body fluid flows and possibly of the tissues around the needle. The whole is obtained in a fast manner, such as to allow real-time imaging, without imposing long waiting times on patients, and while maintaining short intervention times” (Para [0042]-[0043]).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pellisier et al. (US 20160199023 A1) and Greppi et al. (US 20040002653 A1) as applied to claim 16 above, and further in view of Singh et al. (US 20160183913 A1).
Regarding Claim 17, Pellisier and Greppi disclose all the elements of the claimed invention as cited in Claim 16.
As cited above Pellisier discloses the path of the needle (Para [0050] – “At 204, the system 100 is operated in the E mode 128 in which the signal from the emitters 112 is utilized to predict a path of the needle 106 with respect to the subject or object 110”) conversely Pellisier does not teach responsive to a nerve being identified within a threshold distance […], generating and displaying a notification at the display device.
However Singh et al. hereinafter Singh discloses responsive to a nerve being identified within a threshold distance […], generating and displaying a notification at the display device (Para [0120] – “Once the anatomical feature is detected, an audio or visual signal such as “beeping” sound or a flashing light signal (or similar signal) may be given to a physician to indicate that they, or the device, are within a .

    PNG
    media_image1.png
    496
    677
    media_image1.png
    Greyscale

The disclosure of Singh is an analogous art considering it is in the field of identifying a nerve and providing a notification.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the nerve identification and notification of Singh to achieve the same results. One would have motivation to combine because “a minimally invasive surgical instrument, if impacting or contacting with nervous system elements (e.g., nerves, spinal cord) may result in loss of sensation, sensory overload, pain, or other unwanted or harmful effects. Detection and identification of anatomical features may assist in combating these problems and other problems” (Para [0042]-[0043]).
Regarding Claim 18, Pellisier, Greppi, and Singh disclose all the elements of the claimed invention as cited in Claims 16 and 17.
wherein the notification indicates that […] is within the threshold distance of the identified nerve.
However Singh discloses wherein the notification indicates that […] is within the threshold distance of the identified nerve (Para [0120] – “Once the anatomical feature is detected, an audio or visual signal such as “beeping” sound or a flashing light signal (or similar signal) may be given to a physician to indicate that they, or the device, are within a certain distance from the nerve”, as shown below in Fig. 3 the output is a display or audio alert therefore it is interpreted the flashing light signal is a notification given on a display).
The disclosure of Singh is an analogous art considering it is in the field of identifying a nerve and providing a notification.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the nerve identification and notification of Singh to achieve the same results. One would have motivation to combine because “a minimally invasive surgical instrument, if impacting or contacting with nervous system elements (e.g., nerves, spinal cord) may result in loss of sensation, sensory overload, pain, or other unwanted or harmful effects. Detection and identification of anatomical features may assist in combating these problems and other problems” (Para [0042]-[0043]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pellisier et al. (US 20160199023 A1) and Greppi et al. (US 20040002653 A1) as applied to claim 16 above, and further in view of Singh et al. (US 20160183913 A1) and Meurer et al. (US 20120179038 A1).
Regarding Claim 19, Pellisier, Greppi, and Singh disclose all the elements of the claimed invention as cited in Claims 16 and 17.
wherein the notification requests user confirmation of the identified nerve.
However Singh discloses wherein the notification requests (Para [0120] – “Once the anatomical feature is detected, an audio or visual signal such as “beeping” sound or a flashing light signal (or similar signal) may be given to a physician to indicate that they, or the device, are within a certain distance from the nerve” Para [0042]-[0043] – “a minimally invasive surgical instrument, if impacting or contacting with nervous system elements (e.g., nerves, spinal cord) may result in loss of sensation, sensory overload, pain, or other unwanted or harmful effects. Detection and identification of anatomical features may assist in combating these problems and other problems”, therefore it is interpreted the notification is given as a request for the user to not move the device any further to avoid the problems listed in Para [0043]), 
The disclosure of Singh is an analogous art considering it is in the field of identifying a nerve and providing a notification.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the nerve identification and notification of Singh to achieve the same results. One would have motivation to combine because “a minimally invasive surgical instrument, if impacting or contacting with nervous system elements (e.g., nerves, spinal cord) may result in loss of sensation, sensory overload, pain, or other unwanted or harmful effects. Detection and identification of anatomical features may assist in combating these problems and other problems” (Para [0042]-[0043]).
Conversely Pellisier, Greppi, and Singh do not teach user confirmation of the identified nerve.
However Meurer et al. hereinafter Meurer discloses user confirmation of the identified nerve (Para [0023] – “When the anatomy of interest is located, the user may highlight certain anatomical structures on the display showing the ultrasound image per step 52… Any anatomical structures may be .
The disclosure of Meurer is an analogous art considering it is in the field of ultrasound imaging of a needle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the user input of Meurer to achieve the same results. One would have motivation to combine because “highlighted anatomy may enable the user to move the interventional instrument 34 to avoid contact with the anatomy during the interventional method 42.” (Para [0023]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pellisier et al. (US 20160199023 A1) and Greppi et al. (US 20040002653 A1) as applied to claim 16 above, and further in view of Pierre et al. (US 20210100626 A1).
Regarding Claim 20, Pellisier and Greppi disclose all the elements of the claimed invention as cited in Claim 16.
As cited above Greppi discloses responsive to the altered position of the ultrasound probe (Para [0096] – “any known technique may be used, e.g. manual displacement of the probe in combination with position and orientation sensors, for instance of the magnetic, mechanical or other type”, Para [0032] – “the method provides the automatic modification of the transmit parameters based on the number of scans of the region under examination assigned to optimized imaging of the needle, of fluids and/or of tissues respectively”, therefore it is interpreted there is a response to the probe being […] being outside a detection range of the path of the needle, generating and displaying a notification at the display device.
However Pierre et al. hereinafter Pierre discloses […] being outside a detection range of the path of the needle, generating and displaying a notification at the display device (Para [0010] – “displaying an alert indicating that the biopsy needle has diverted out of the imaging plane for the ultrasound image”).
The disclosure of Pierreis an analogous art considering it is in the field of ultrasound imaging of a needle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the notification of Pierre to achieve the same results. One would have motivation to combine because it “provides more precise and useful feedback during the biopsy procedure to allow a medical professional to more accurately position the biopsy needle” (Para [0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner of Art Unit 3793